Mr. Justice Linscott delivered the opinion of the court: Claimant paid Thirty-five Dollars ($35.00) for a motor truck license for the year 1938. The license was issued December 22, 1937 and was not used any time during the year 1938, and claimant has asked for the refund of the license fee so paid by Mm, and has indicated that the license plates issued to him will be returned. This court has held in numerous cases that where a license fee is paid under a mistake of fact, it may be recovered. However, in this case payment was not made under circumstances constituting a mistake of fact, nor was it made under protest, or under fraud or compulsion. Payment was made voluntarily with a full knowledge of the facts, and the mere fact that the claimant failed to take advantage of the license issued to it does not entitle it to a refund of the amount paid. Application for refund under similar circumstances has been denied by tMs court in the following cases: Phillips vs. State, 10 C. C. R. 53; Eaid vs. State, 10 C. C. R. 244; and Frank J. Tierman vs. State, No. 3236, decided at the present term of this court. Motion of the Attorney General must therefore be sustained. Motion to dismiss allowed. Case dismissed.